                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

    INSITE PLATFORM PARTNERS, INC.                )
    et al.,                                       )
                                                  )
          Plaintiffs,                             )
                                                  )    No. 3:19-cv-00250
    v.                                            )
                                                  )
    COMTECH MOBILE DATACOM                        )
    CORP.,                                        )
                                                  )
          Defendant.                              )

                                  MEMORANDUM OPINION

         Pending before the Court is Plaintiffs’ Motion for Reconsideration and Motion to Stay

and/or Continue the Proceedings (Doc. No. 95). Defendant filed a response, (Doc. No. 99), and

Plaintiffs filed a reply (Doc. No. 100). Also pending before the Court is Defendant’s Amended

Motion to Exclude Affirmative Defenses, (Doc. No. 92), to which Plaintiffs filed a Response,

(Doc. No. 94), and Defendant filed a reply (Doc. No. 97). For the following reasons, Plaintiffs’

Motion will be denied 1 and Defendant’s Motion will be granted.

I. PLAINTIFFS’ MOTION FOR RECONSIDERATION

         On February 11, 2021, the Court entered an Order granting Defendant’s Motion for

Summary Judgment. (Doc. No. 78). The Order dismissed Plaintiffs’ remaining claims with

prejudice; the only issue for trial was Defendant’s counterclaim. (Id.).

         Plaintiffs now move the Court to reconsider its February 11, 2021 Order under Federal

Rule of Civil Procedure 59(e). (Doc. Nos. 95 at 1; 96 at 4). In so doing, Plaintiffs argue that the

Court made material mistakes of fact that would result in a “different disposition” and would, if


1
  The Court notes that its March 12, 2021 Order continuing the bench trial moots Plaintiffs’ Motion
to Stay and/or Continue Proceedings. (See Doc. No. 98).


     Case 3:19-cv-00250 Document 102 Filed 04/07/21 Page 1 of 10 PageID #: 2401
not reconsidered, create a “manifest injustice.” (Doc. No. 100 at 1 (citing Al-Sadoon v.

FISI*Madison Fin. Corp., 188 F. Supp. 2d 899, 901 (M.D. Tenn. 2002))). Defendant counters that

no genuine disputes of material fact exist, and that Plaintiffs’ Motion for Reconsideration is an

improper attempt to relitigate issues the Court already decided at the summary judgment stage.

(See Doc. No. 99 at 3).

       A. Legal Standard

       The Federal Rules of Civil Procedure do not explicitly permit a motion for reconsideration;

however, courts “may look to . . . [Rule] 59(e).” Norris v. Tenn., No. 3:20-cv-00701, 2020 WL

6685543, at *1 (M.D. Tenn. Nov. 12, 2020) (citing Banister v. Davis, 140 S. Ct. 1698, 1705-08

(2020)). Generally, “a motion to reconsider must be based on one of the grounds available for

motions to alter or amend judgment or on a showing that the court clearly overlooked material

facts or controlling law that were presented by the movant in litigating the underlying motion and

that would result in a different disposition.” Memphis A. Phillip Randolph Inst. v. Hargett, No.

3:20-cv-00374, 2020 WL 6589659, 2020 U.S. Dist. LEXIS 211968, at *3 (M.D. Tenn. Sep. 28,

2020). Therefore, under Rule 59(e), courts may alter or amend a final judgment in only a few,

limited circumstances where there is: “(1) a clear error of law; (2) newly discovered evidence; (3)

an intervening change in controlling law; or (4) a need to prevent manifest injustice.” Id.

       Relief under Rule 59(e) is an “extraordinary remedy” with an “exacting standard.”

Memphis A. Phillip Randolph Inst., 2020 U.S. Dist. LEXIS 211968, at *4 (citing Heithcock v.

Tenn. Dept. of Children’s Servs., No. 3:14-cv-2377, 2015 WL 5970894, at *1 (M.D. Tenn. Oct.

14, 2015)). Courts have applied this heightened standard in instances where, as here, an order

“granting summary judgment would have resulted in a final judgment but for the happenstance




                                                 2

  Case 3:19-cv-00250 Document 102 Filed 04/07/21 Page 2 of 10 PageID #: 2402
that the defendant had counterclaims that have not yet been fully adjudicated.” eTool Dev., Inc. v.

Nat’l Semiconductor Corp., 881 F. Supp. 2d 745, 749 (E.D. Tex. 2012).

       Parties cannot invoke a Motion for Reconsideration to “re-argue a case[, . . .] to re-litigate

previously considered issues, to submit evidence which could have been previously submitted in

the exercise of reasonable diligence, or to attempt to obtain a reversal of a judgment by offering

the same arguments previously presented.” Memphis A. Phillip Randolph Inst., 2020 U.S. Dist.

LEXIS 211968, at *3-4; see also Am. Marietta Corp. v. Essroc Cement Corp., 59 F. App’x 668,

672 (6th Cir. 2003) (“[A] motion to reconsider should not be used to re-litigate issues previously

considered”); Bank of Ann Arbor v. Everest Nat’l Ins. Co., 563 F. App’x 473, 478 (6th Cir. 2014);

Collado v. 21st Judicial District Drug Task Force, No. 3:20-cv-00181, 2020 WL 2526513, at *1

(M.D. Tenn. May 18, 2020). Nor can parties “advance[e] new arguments or supporting facts which

were otherwise available for presentation when the original motion was briefed or argued.”

Memphis A. Phillip Randolph Inst., 2020 U.S. Dist. LEXIS 211968, at *4 (internal citations and

quotations omitted).

       “The grant or denial of a Rule 59(e) motion is within the informed discretion of the district

court, reversible only for abuse.” McGruder v. Metropolitan Gov’t of Nashville and Davidson Cty.,

Tenn., No. 3:17-cv-01547, 2020 WL 4586171, at *2 (M.D. Tenn. Aug. 10, 2020) (internal citation

and quotation omitted); see also Memphis A. Phillip Randolph Inst., 2020 U.S. Dist. LEXIS

211968, at *3 (citing Hanna v. Marriott Hotel Servs., Inc., No. 3:18-cv-0325, 2019 WL 7482144,

at *1 (M.D. Tenn. Mar. 18, 2019)).

       B. Analysis

       Plaintiffs argue that the Court: (1) made material mistakes of fact regarding ComTech’s

contractual obligation to provide engineering files to Plaintiffs; and (2) improperly weighed



                                                 3

  Case 3:19-cv-00250 Document 102 Filed 04/07/21 Page 3 of 10 PageID #: 2403
evidence in dismissing Plaintiffs’ False Designation of Origin claim. (See Doc. No. 96). ComTech

counters that there were no material disputes of fact on these issues and that Plaintiffs’ claims

improperly repeat the points they raised at summary judgment. (Doc. No. 99 at 3). The Court will

examine each of Plaintiffs’ arguments in turn.

                1. Whether the Court Erred in Finding That ComTech Performed Under the
                   Contract

        Plaintiffs begin by arguing that the Court made material mistakes of fact when it concluded

that ComTech satisfied its contractual obligation to provide engineering files to Plaintiffs. (Doc.

No. 96 at 2). Plaintiffs raise several arguments to support this claim, including that: (1) ComTech’s

contractors did not have, and could not provide to Plaintiffs, software files that were under

ComTech’s exclusive control; (2) Plaintiffs’ continued manufacturing of SkyTracker IIIs post-

breach did not cure the harm caused by ComTech’s failure to provide source codes to Plaintiffs,

as required by the contract; (3) Plaintiffs did not learn of the missing engineering files until June

2014, well after the October 2013 amendment between the parties that failed to mention any failure

by ComTech; and (4) the Court improperly weighed witness testimony about the contents of

ComTech’s shipment of engineering deliverables. (Id. at 2, 8, 11–12).

        As an initial matter, the Court rejects Plaintiffs’ second, third, and fourth arguments as

improper attempts to re-litigate issues already decided by the Court at the summary judgment

stage. (See Doc. No. 68 at 2, 6, 8); see also Memphis A. Phillip Randolph Inst., 2020 U.S. Dist.

LEXIS 211968, at *3-4; see also Bank of Ann Arbor v. Everest Nat’l Ins. Co., 563 F. App’x at

478. And the Court already determined that the record evidence on these issues was not sufficient

to create a genuine dispute of material fact, (see Doc. No. 77 at 7), particularly given that Plaintiffs

failed (and still fail) to cite to any record evidence disputing their response to ComTech’s statement

of material facts that its subcontractors had “all of the files necessary to manufacture SkyTracker

                                                   4

  Case 3:19-cv-00250 Document 102 Filed 04/07/21 Page 4 of 10 PageID #: 2404
IIIs.” (Doc. No. 69 at 8).

       But even if a dispute of fact were to exist as to the contents of ComTech’s shipment, as

Plaintiffs attempt to argue here, that would not revive the issue for reconsideration. Indeed, all that

the parties’ Contract Modification Agreement requires is that ComTech will “release all

SkyTracker III engineering drawings and related information to NASCorp.” (Doc. No. 14-2 at 1).

Satisfying the “release” condition can surely mean more than just sending a shipment, as the Court

noted in its summary judgment opinion. (See Doc. No. 77 at 7). That ComTech released its

subcontractors was sufficient, and the Court found no genuine dispute of material fact on the

matter. (See id.). In sum, “[w]here litigants have once battled for the court’s decision, they should

neither be required, nor without good reason permitted, to battle for it again.” Cartner v. Alamo

Grp., Inc., 2008 WL 8140101, at *1 (N.D. Ohio Sep. 23, 2008); see also Static Control

Components, Inc. v. Lexmark Intern., Inc., 615 F. Supp. 2d 575, 578 (E.D. Ky. 2009). The

gladiatorial war over whether ComTech satisfied its contractual obligations ended at the summary

judgment stage.

       Plaintiffs also contend that the Court failed to properly distinguish the types of files

ComTech was required to send to Plaintiffs. Id. According to Plaintiffs, it is undisputed that

ComTech was contractually bound to provide both software and hardware engineering files, yet

failed to provide software to its released contractors. (Doc. No. 96 at 8, 10). Plaintiffs note that the

software files were “the exclusive domain of ComTech,” and could not have been accessed by the

released contractors. (Id. at 8). ComTech counters that Plaintiffs improperly raise as a new fact

that the software engineering files were of the “exclusive domain” of ComTech. (Doc. No. 99 at

4–5). ComTech also argues that Plaintiffs’ disappointment with the Court’s conclusion at the

summary judgment stage is not grounds for reconsideration. (Id. at 4).



                                                   5

  Case 3:19-cv-00250 Document 102 Filed 04/07/21 Page 5 of 10 PageID #: 2405
         After reviewing the record and the Court’s prior ruling, the Court concludes that Plaintiffs

have failed to demonstrate a manifest injustice that ComTech satisfied its contractual obligations

to provide the engineering files. Here, Plaintiffs cite to nothing in the record to support their

contention that the software files were exclusively ComTech’s, and they failed to raise this point

at the summary judgment stage. Parties cannot “advance[e] new . . . supporting facts which were

otherwise available for presentation when the original motion was briefed or argued.” Memphis

A. Phillip Randolph Inst., 2020 U.S. Dist. LEXIS 211968, at *4 (internal quotations and citations

omitted); see also Am. Marietta Corp. v. Essroc Cement Corp., 59 F. App’x 668, 672 (6th Cir.

2003).

         Nor is the Court persuaded by Plaintiffs' blind reliance on Al-Sadoon for the proposition

that courts may reconsider where it “clearly overlooked material facts . . . that would result in a

different disposition.” 188 F. Supp. 2d 899, 902 (M.D. Tenn. 2002). Although Plaintiffs accurately

cite the standard for a motion to reconsider, Plaintiffs fail to show how that case relates to their

own circumstances. Indeed, this Court in Al-Sadoon wisely noted that motions to reconsider do

not allow “a party simply to reargue its prior position in the hopes that the court will change its

mind.” Id. There, this Court rejected Defendant’s motion to reconsider on the merits because the

Court was not “persuaded that it clearly overlooked any material evidence or controlling law in

denying the defendant’s motion for summary judgment.” Id. at 903–04. Here, as discussed above,

Plaintiffs have done little more than “reargue [their] position.” Id. at 902. That is not enough for a

motion to reconsider.

         Accordingly, the Court concludes that Plaintiffs have not established that manifest injustice

occurred when the Court found that ComTech satisfied its contractual obligations to provide the

requisite engineering files.



                                                  6

  Case 3:19-cv-00250 Document 102 Filed 04/07/21 Page 6 of 10 PageID #: 2406
               2. Whether the Court Erred in Dismissing Plaintiffs’ False Designation of Origin
                  Claim

       Plaintiffs next argue that the Court improperly weighed the evidence in dismissing their

False Designation of Origin claim against ComTech. (Doc. No. 96 at 12). In support of this

argument, Plaintiffs contend that the Court misapprehended the fact that Plaintiffs have seen

reverse engineered SkyTracker units and have had prior lawsuits regarding the same. (Id.).

Plaintiffs also reiterate arguments made in their summary judgment briefs, namely that there is a

genuine dispute of material fact as to whether ComTech’s spare component parts, that were not

ordered by Plaintiffs, amounted to a pirating scheme. (Id. at 13). Plaintiffs maintain that

“reasonable jurors could draw vastly different conclusions about the evidence, thereby precluding

summary judgment.” (Id.).

       The Court again rejects Plaintiffs’ attempts to relitigate this case. See Am. Marietta Corp.

v. Essroc Cement Corp., 59 F. App’x at 672. As admitted at the summary judgment stage, Plaintiffs

still “do not dispute that they have never seen a company actually selling a SkyTracker unit.” (Doc.

No. 96 at 14). The Court considered this admission and found that the record does not “reflect any

evidence supporting the claim that the unaccounted-for enclosures were used to build actual

SkyTracker devices.” (Doc. No. 77 at 10–11 (citing Doc. Nos. 65-7; 65-10; 72 at ¶ 12)). Indeed,

Plaintiffs still cannot show that the record even establishes a colorable false designation of origin

claim. That Plaintiffs have never seen a pirated unit for sale means there is no “likelihood of

confusion,” as is required for such a claim. Champions Golf Club, Inc. v. The Champions Golf

Club, Inc., 78 F.3d 1111, 1123 (6th Cir. 1996). And there is still no record evidence that ComTech

“actually us[ed] the plaintiff[s’] trademark to identify the source of the defendant’s product” in the

stream of commerce. Vanderbilt Univ. v. Scholastic, Inc., 382 F. Supp. 3d 734, 751 (M.D. Tenn.

2019) (citing Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 610 (6th Cir. 2009)). The Court sees

                                                  7

  Case 3:19-cv-00250 Document 102 Filed 04/07/21 Page 7 of 10 PageID #: 2407
no reason to resurrect this already-decided issue. (See Doc. No. 77 at 10–11). Plaintiffs’ quibbling

with the Court’s prior ruling is simply not an appropriate ground for a motion to reconsider. Weiner

v. Tivity Health, No. 3:17-cv-01469, 2019 WL 2211764, at *2 (M.D. Tenn. May 22, 2019)

(rejecting Defendant’s discontent with the Court’s prior ruling as an improper “basis for a Motion

to Reconsider”).

        Accordingly, the Court concludes that Plaintiffs have not established that manifest injustice

occurred when the Court granted summary judgment to ComTech on Plaintiffs’ false designation

of origin claim.

II. DEFENDANT’S MOTION TO EXCLUDE AFFIRMATIVE DEFENSES

        ComTech moves the Court to exclude four affirmative defenses raised in Plaintiffs’ theory

of the case: (1) fraudulent inducement; (2) “first breach” when ComTech failed to provide

engineering deliverables; (3) unclean hands when ComTech refused to provide engineering

deliverables; and (4) that satellite monitoring invoices included fees for pirated SkyTracker III

units. (See Doc. Nos. 79 at 1, 80, 87). 2 ComTech argues that the Court’s prior Order granting

ComTech’s Motion for Summary Judgment already fully and finally disposed of those issues on

the undisputed facts. (Id.).

        “Under the law-of-the-case doctrine, rulings made at one point in the litigation should

continue to govern in subsequent stages of that litigation.” Niemi v. NHK Spring Co., 543 F.3d

294, 308 (6th Cir. 2008); see also Scott v. Churchill, 377 F.3d 565, 569 (6th Cir. 2004). The

doctrine “prevents the relitigation of an issue once there has been a judgment on the merits.”

Bowles v. Russell, 432 F.3d 668, 676 (6th Cir. 2005). The doctrine applies to issues that have


2
 The Court notes that ComTech’s Amended Motion to Exclude Affirmative Defenses, (Doc. No.
92), supersedes its earlier Motion in Limine on the same issues (Doc. No. 79). Accordingly, the
Court will deny that Motion as moot.

                                                 8

    Case 3:19-cv-00250 Document 102 Filed 04/07/21 Page 8 of 10 PageID #: 2408
“explicitly” been decided. Id. at 676–77 (citing United States v. Graham, 327 F.3d 460, 464 (6th

Cir. 2003)). “A court need not elucidate or explain its decision, but it must “decide[] upon a rule

of law.’” Id. (citing Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817 (1988)). The

principles of the doctrine “provide that the Court may refuse to reopen what it has already

decided.” Envoy Corp. v. Quintiles Transnational Corp., No. 3:03-cv-0539, 2007 WL 2173365, at

*5 (M.D. Tenn. July 26, 2007) (citing Bowles, 432 F.3d 676–77).

       Here, the Court concludes that, under the law-of-the-case doctrine, the February 22, 2021

Order granting ComTech’s Motion for Summary Judgment properly disposed of all four of

Plaintiffs’ affirmative defenses. First, this Court has already dismissed the issue of whether

ComTech fraudulently induced Plaintiffs into signing the Contract Settlement Modification. (See

Doc. No. 35). At the February 26, 2020 hearing on ComTech’s Motion to Dismiss, the Court

specifically stated that it could not “infer the essential elements of . . . fraudulent inducement.”

(Feb. 22, 2020 Hearing Transcript at 8). Plaintiffs’ counsel conceded that the facts, as alleged,

were “threadbare,” and that “there [were] no actions or omissions on behalf of the defendant that

[were] . . . within the” relevant statute of limitations. (Feb. 22, 2020 Hearing Transcript at 8, 13).

Plaintiffs point to no record evidence since then that would change the Court’s calculus as to

whether ComTech fraudulently induced Plaintiffs.

       Next, as explained in Section I.A, supra, the Court’s prior Order concluded there was no

genuine dispute of material fact on whether ComTech satisfied its contractual obligations to

provide the requisite engineering files to Plaintiffs. (See Doc. No. 77 at 7). That ruling disposes of

Plaintiffs’ “first breach” and unclean hands arguments. And as explained in Section I.B, supra, the

Court’s prior Order concluded there was no genuine dispute of material fact as to whether

ComTech undertook a pirating scheme with reverse engineered SkyTracker III units. (See Doc.



                                                  9

  Case 3:19-cv-00250 Document 102 Filed 04/07/21 Page 9 of 10 PageID #: 2409
No. 77 at 10–11). That determination disposes of any arguments pertaining to whether ComTech

pirated units, including whether any satellite monitoring invoices included fees for pirated units,

as Plaintiffs argue here. Plaintiffs simply have not established that any of these affirmative

defenses should be excepted from the law of the case doctrine. (See Doc. No. 94). Indeed,

Plaintiffs’ affirmative defenses are based on the same issues the Court already decided at the

summary judgment stage, and “there is no legitimate reason or new legal basis for the Court [to]

revisit or reconsider the issues previously decided.” Envoy Corp., 2007 WL 2173365, at *5 (citing

Bowles, 432 F.3d at 676–77).

       Accordingly, the Court concludes that Plaintiffs’ affirmative defenses of fraudulent

inducement, “first breach,” unclean hands, and whether satellite monitoring invoices included fees

for pirated SkyTracker III units, will be excluded, and that ComTech’s Motion will be granted.

III. CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for Reconsideration (Doc. No. 95) will be

denied and Defendant’s Motion to Exclude Affirmative Defenses (Doc. No. 92) will be granted.

Defendant’s Motion in Limine (Doc. No. 79) will be denied as moot.

       An appropriate order will enter.



                                                     ____________________________________
                                                     WAVERLY D. CRENSHAW, JR.
                                                     CHIEF UNITED STATES DISTRICT JUDGE




                                                10

 Case 3:19-cv-00250 Document 102 Filed 04/07/21 Page 10 of 10 PageID #: 2410
